DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 14 September, 2022.
Claims 1, 12 and 22 have been amended.
Claims 1, 3, 5 – 12 and 14 – 22 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 September, 2022 has been entered.
Claim Objection
Claims 1, 12 and 22 are objected to because of the following informalities: Claim 1 recites: displaying. . . information. . . and a link to access test information “to enable the determination of a treatment policy for the patient and performing a treatment of the patient based on the determined treatment policy”. Claims 12 and 20 recite similar limitations:  displaying. . . information. . . and a link to access test information “to enable the determination of a treatment policy for the patient and the performance of a treatment of the patient based on the determined treatment policy”. Enabling the determination of a treatment policy does not positively recite “determining a treatment policy for the patient”. The treatment policy determination step appears to be required in order to “perform the treatment”. Similarly, Claims 12 and 22 merely enable both the determination of a treatment policy and the performance of the treatment; neither of which is positively recited by the claims. Appropriate correction is required. Examiner notes that these features are relied on to overcome the U.S.C. 101 rejection. To the extent that Examiner has an objection to the claim language, the rejection is held in abeyance on the assumption that the objections can be readily resolved.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 5, 7, 9 – 15, 17 and 19 - 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al.: (US PGPUB 2014/0365396 A1) in view of Nadauld et al.: (US PGPUB 2018/0060482 A1).

CLAIMS 1, 12 and 22
Kumar discloses a system and method for facilitating a meeting that includes the following limitations:
A method of supporting a meeting of [attendees]; (Kumar 0026, 0045), comprising:
storing, in a memory, a plurality of pieces of [agenda] information relating to a plurality of [agendas], a plurality of pieces of expert meeting information relating to a plurality of expert meetings, and a plurality of pieces of identification information of a plurality of [attendees], such that [agenda] information on one or more [agendas] are stored corresponding to respective identification information of each of the one or more [attendees], and respective meeting information is stored corresponding to respective [agenda] on each of one or more [agendas]; (Kumar 0022, 0023, 0026, 0027, 0034, 0036, 0039, 0049, 0053);
authenticating [an attendee] who requests authentication through a terminal device connected through a network to the integrated data management device; (Kumar 0021, 0027, 0051, Figure 1);
extracting, from the memory, [agenda] information on an agenda item stored corresponding to the authenticated [attendee] and extracting, from the memory, meeting information stored corresponding to the [agenda]; (Kumar 0021, 0024, 0027, 0036, 0048, 0049);
displaying, on the terminal device, a screen comprising the extracted [agenda] information and the extracted meeting information associated with each other; (Kumar 0022 – 0024, 0027, 0039, 0041); and a link to access at least one of [documents and meeting information] stored in association with the extracted [agenda] and the extracted meeting information. (Kumar 0023).
Kumar discloses a system and method for facilitating a meeting that includes attaching (i.e. associating) documents to an agenda (0049), where agendas are related to a meeting of an authenticated user (0022, 0023). The system stores member/attendee details in a common database (0026). The GUI displays details of a meeting associated with an authenticated user (0036) including meeting information (i.e. date, time, location, etc.), the agenda for the meeting, attendee information, and meeting materials such as documents associated with the meeting that have been bookmarked for the agenda, and that will be discussed during the meeting (0039). Bookmarked documents may be assessed with a touch input by tapping on desired elements such as an agenda and documents related to each agenda – i.e. a link.
Here, Examiner asserts that the claimed recitation of “an expert meeting of medical specialists to interpret genetic information of a patient”, is an intended use of the claimed meeting facilitation process – i.e. a method for supporting expert meetings of medical specialists to interpret genetic information. As such, Examiner equates the “member/attendee” in Kumar to the recited “medical specialists”. In the instant application, patient information is disclosed as a patient ID, as such the claimed invention extracts and displays a patient ID for an associated meeting that is also associated with an authenticated user. The patient ID represents the patient to be discussed at the meeting. Kumar discloses “agendas” for meetings – i.e. the topic to be discussed at the meeting. As such, Examiner equates the “agenda” in Kumar to the recited “patient information”- that is the topic to be discussed is the patient. 
Examiner also notes that Applicant admits that meetings of medical specialist to interpret genetic information of patients, and facilitating or supporting these meetings are old and well known. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the meeting facilitation system of Kumar so to have included meetings of medical specialists who meet to interpret genetic information as “attendees”, where attendees use a link to access test or clinical information as “meeting related documents”. The recitation of “medical specialists” and particular content for the related documents are non-functional and descriptive material that do not distinguish over the prior art. (MPEP 2112.01 III).
Kumar is directed to facilitating meetings (in one example these are Board meetings). Kumar does not disclose that the meeting is of medical specialists who are authenticated and provided with patient information on the patient - i.e. results of a genetic test and other information - in order to interpret genetic results. As noted above, this is an intended use of the claimed invention. Examiner also notes that Applicant admits that meeting of medical specialist to interpret genetic information of a patient is old and well known.
Nonetheless, Nadauld (0002, 0005 – 0008, 0012, 0040 – 0043, 0075) discloses a system and method for interpreting genomic results and providing targeted treatment options that includes a board of experts in various oncology related fields who are “assembled” (i.e. a meeting) for the interpretation of a patient’s genetic report and other information to recommend a treatment – i.e. “to enable the determination of a treatment policy for the patient”. Nadauld further discloses that the patient may be treated according to the determination. For example, Nadauld teaches that the treating provider may choose one of the recommended options (0052). This fairly implies administering the chosen option. Nadauld further discloses results obtained by following the method that includes 61 patients who were evaluated and subsequently received targeted therapy (0103, 0108). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the meeting system of Kumar so as to have included facilitating any type of meeting including a meeting of medical specialists to interpret genetic information of a patient to enable the determination of a treatment policy that is administered to a patient, in accordance with the teaching of Nadauld, in order to save the time and effort needed to manually schedule and provide meeting materials to attendees, and to improve patient survival (Kumar 0003 – 0006, Nadauld 0108).
CLAIMS 7 and 17
The combination of Kumar/Nadauld discloses the limitations above relative to Claims 1 and 12. Additionally, Kumar teaches the following limitations:
wherein the meeting information comprises at least one of identification information on a group to hold the expert meeting, information on at least one medical specialist belonging to the group, or information on a schedule of the expert meeting; (Kumar 0024) - disclosing a meeting schedule.
CLAIMS 3, 5, 14 and 15
The combination of Kumar/Nadauld discloses the limitations above relative to Claims 2 and 13. Additionally, Nadauld teaches the following limitations:
in response to accepting the link, extracting the at least one of the [documents related to the agenda]; and displaying, on the terminal device, a second screen comprising the at least one of the [documents related to the agenda]; (Kumar 0023).
The GUI displays details of a meeting associated with an authenticated user (0036) including meeting information (i.e. date, time, location, etc.), the agenda for the meeting, attendee information, and meeting materials such as documents associated with the meeting that have been bookmarked for the agenda, and that will be discussed during the meeting (0039). Bookmarked documents may be assessed with a touch input by tapping on desired elements such as an agenda and documents related to each agenda – i.e. accepting the link.
With respect to the following limitations:
the test information comprises a test result of genetic information on the patient, and the second screen further comprises information presenting at least one of disease history, or a pathological image of the patient; (Nadauld 0008, 0010, 0042, 0043, 0046).
Kumar discloses documents associated with an agenda for a meeting, but does not disclose the recited content. Such content is non-functional descriptive material that does not distinguish the claim over the prior art. (MPEP 2112.01 III). Examiner also notes that Applicant admits that providing genetic information of patients and pathological images to attendees of an expert meeting is old and well known (0005). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the meeting facilitation system of Kumar so to have included providing the specific recited content to attendees of a meeting. 
Nonetheless, Nadauld discloses a board of experts who are “assembled” (i.e. a meeting) for the interpretation of a patient’s genetic report and other information to recommend a treatment. The genetic report – i.e. test information - is presented at the meeting as well as disease information of the patient. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the meeting system of Kumar so as to have included the specific recited content, in accordance with the teaching of Nadauld, in order to save the time and effort needed to manually schedule and provide meeting materials to attendees (Kumar 0003 – 0006).
CLAIMS 9 and 19
The combination of Kumar/Nadauld discloses the limitations above relative to Claims 5 and 15. Additionally, Nadauld teaches the following limitations:
wherein the test result of the genetic information comprises at least one of mutation information on a mutation, an annotation associated with the mutation information, or therapeutic agent information associated with the mutation; (Nadauld 0009).
Nadauld discloses genetic tests including mutations. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the meeting system of Kumar so as to have included facilitating any type of meeting including a meeting of medical specialists to interpret genetic information of a patient that includes mutations, in accordance with the teaching of Nadauld, in order to save the time and effort needed to manually schedule and provide meeting materials to attendees (Kumar 0003 – 0006).
CLAIMS 10, 11, 20 and 21
The combination of Kumar/Nadauld discloses the limitations above relative to Claims 9 and 19. Additionally, Kumar teaches the following limitations:
displaying, on the terminal device, a search screen for searching; accepting a request for the search from the [attendee] via the search screen; and searching an information management device managed by a facility different from a facility to which the [attendee] belongs in response to the accepted request for the search; (Kumar 0008, 0024) – disclosing searching.
Claims 6, 8, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al.: (US PGPUB 2014/0365396 A1) in view of Nadauld et al.: (US PGPUB 2018/0060482 A1) in view of Official Notice.
CLAIMS 6, 8, 16 and 18
The combination of Kumar/Nadauld discloses the limitations above relative to Claims 2 and 13. With respect to the following limitations:
the screen comprises a table in which the patient information and the meeting information are listed in association with each other;
wherein each of the patient information and the meeting information is stored in association with test request identification information that identifies a test request.
Neither Kumar nor Nadauld disclose displaying information in tables of storing a test request as part of the meeting information. However, Examiner takes Official Notice that these display and storage techniques are old and well known. For example, displaying data in tables is a well-known technique. Similarly, it is well known that all medical transactions should be stored in a patient record including test orders or requests. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the meeting system of Kumar so as to have included displaying data in tables and storing test requests, in accordance with the Official Notice taken, in order to provide pleasing visual displays and to maintain a complete medical record.
Response to Arguments
Applicant's arguments filed 14 September, 2022 have been fully considered. The rejections under U.S.C. 112 and U.S.C. 101 are withdrawn. Examiner notes here the objections to the amended claims above. 
Applicants arguments with respect to the U.S.C. 103 rejection have been fully considered but they are not persuasive.
The U.S.C. 103 Rejection
Applicant asserts that the art of record does not teach or suggest all of the elements in the amended claims. In particular, Applicant asserts that the GUI shown in Figure 38 of the instant application includes a “link” - i.e. the “DISPLAY RELATED INFORMATION” graphical element; that allows a user to access clinical and test information by clicking the link, and “without the need to conduct a search based on inputting a search string or other actions which may cause delay or be prone to error”. (emphasis original)
The specification discloses that in response to a click on the “Display Related Information” field of the GUI, the controller receives an information acquisition request, and in response to that, displays clinical information and test results. In particular, a click on the link causes an information acquisition request, together with the Patient ID and the Test Request ID corresponding to the link, to be sent to the management device. The Patient and Test Request IDs are used as keys to access information in a database. (0055, 0427, 0450 – 0454, Figure 43). (This surely qualifies as “conducting a search”, even if it does not convey “a search based on inputting a search string”.) Indeed, the specification is replete with disclosures of links to various information that are part of various database tables. Examiner asserts that links displayed in a GUI that allows a user access to data without searching based on inputting a search string are notoriously old and well-known.
Examiner notes that the specification does not expressly disclose the concept that clicking the link allows access “without the need to conduct a search based on inputting a search string or other actions which may cause delay or be prone to error”. Perhaps it is an inherent characteristic of “links” that clicking alone provides access to data without the need to enter a search string. This is true even if the link itself comprises a search string, (i.e. Patient ID, Test Request ID) as in the present application. However, this is only true at the time that the link is clicked. For example, the present application discloses that the related information is associated with the specialist/patient/meeting using a search process (0476 – 0478) describing how the controller executes a search in response to a click on the “Search for Related Information” icon after a user enters search string elements. While this is different from the “Related Information” link in Figure 38 that retrieves it, it merely demonstrates that the specification appears to require a user to input search string to find the information in the first place.
Nonetheless, Applicant asserts that Kumar “requires” a user to search for this related information. Examiner disagrees. Applicant point to Kumar @ 0027 disclosing a GUI that enables an attendee to search for documents and annotations. However, in an embodiment Kumar teaches that the documents comprising related information may be accessed using a pull-down ribbon (0023). That is an attendee may access the document by tapping on the document in the pull-down ribbon. This fairly teaches a link to the document. Further, Kumar @ 0023 discloses that the document for the meeting may be “bookmarked” on the GUI. Bookmarks are well-known “links” to the underlying data.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2013/0159022 A1 to Verbeek et al. discloses a clinical information system for facilitating a tumor board meeting where patient information is displayed at the meeting including links to test results and other clinical information by clicking the link. (see 0036 - 0042).
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”
/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                
Date: 8 October, 2022